Citation Nr: 1435631	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	J. Bryan Jones, III, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2014 substantive appeal, the Veteran requested a video-conference hearing before a Veterans Law Judge.  A hearing on appeal will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Such hearings are scheduled by the RO.  38 C.F.R. § 20.704(a) (2013).  Thus, a remand is necessary to afford the Veteran the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the appropriate procedures. 

2.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the claim should be returned directly to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



